Citation Nr: 9906317	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-48 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as a result of exposure to Agent 
Orange.



REPRESENTATION

Appellant represented by:	Adjutant General Office, 
Pennsylvania



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from August 1959 to August 1962 and from January 
1971 to May 1982; he died on February [redacted], 1996.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
1996, by a Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death as a result of exposure to herbicides.  The 
notice of disagreement with this determination was received 
in June 1996.  The statement of the case was issued in July 
1996.  The substantive appeal was received in October 1996.  
Following the receipt of additional medical records, a 
supplemental statement of the case was issued in March 1998.  
The appeal was received at the Board in June 1998.  

In September 1998, the Board undertook additional inquiry 
concerning the medical question involved in this case in the 
form of a request for an opinion from a VA Veterans Health 
Administration (VHA) medical expert.  In a November 1998 
letter, the VHA medical expert rendered an opinion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the appellant's claim has been obtained by 
the RO.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era; thus, exposure to Agent Orange is conceded by 
regulation.  

3.  The veteran died in February 1996, at the age of 53; the 
immediate cause of his death was reported on the Certificate 
of Death as metastatic squamous cell carcinoma.  No other 
conditions were listed as causing or contributing to the 
veteran's death.  

4.  At the time of the veteran's death, service connection 
was in effect for history of fistula in ano, fissure, scrotal 
abscess, rated as 10 percent disabling.  

5.  The evidence of record establishes that it is as likely 
as not that the veteran's metastatic squamous cell carcinoma 
was caused by exposure to Agent Orange during service in 
Vietnam.  


CONCLUSION OF LAW

The veteran's death was caused by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1116, 1137, 1310, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, we find that she has presented a claim 
which is plausible.  Moreover, all relevant facts have been 
properly developed.  Therefore, no further assistance to the 
appellant is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  



A.  Factual background.

The basic facts in this case may be briefly summarized.  The 
veteran served on active duty from August 1959 to August 1962 
and from January 1971 to May 1982.  The records reflect that 
the veteran died on February [redacted], 1996, at the age of 
53.  A Certificate of Death, dated in February 1996, shows 
that the veteran's death was attributed to metastatic squamous 
cell cancer.  No other condition was listed as contributing to 
death but not resulting in the underlying cause of death.  
During the veteran's lifetime, service connection had been 
established for history of fistula in ano, fissure scrotal 
abscess, rated as 10 percent disabling.  

The records reflect that the veteran had two periods of 
service.  The service medical records, including the 
retirement examination of April 1982, are negative for any 
findings of carcinoma.  

The veteran was afforded a VA compensation examination in 
August 1982, at which time it was noted that he had had a 
pilonidal cyst removed.  The veteran indicated that once in a 
while, especially in the summertime, it would open up and 
drain.  It was reported that he was operated on for a fissure 
and fistula in ano; he had surgery for an abscess of the 
scrotum, but he had no trouble with the scrotum since that 
time.  The pertinent diagnoses were history of scrotal 
abscess not found at this time; history of pilonidal cyst not 
found at this examination; and history of fissure and fistula 
not found at this time.  

Medical evidence of record for the period from February 1993 
to February 1996, reflect that the veteran was diagnosed with 
acute and chronic cholecystitis with lithiasis in March 1993, 
at which time he underwent cholecystectomy with preoperative 
cholangiogram.  It was noted that the veteran had had massive 
amounts of abdominal surgery in the last 2 years for multiple 
ruptured portions of his bowel.  These records also show that 
in August 1995, the veteran was found to have a mass in the 
right lobe of the thyroid, symptomatic, with pain and 
hoarseness, which may or may not move with singultus (sic).  

On August 24, 1995, the veteran was admitted to a hospital 
with a diagnosis of poorly differentiated carcinoma mass on 
the right side of the neck diagnosed by needle guided biopsy.  
The veteran underwent triple endoscopy, which revealed no 
evidence of any involvement of the tumor with the nose, nasal 
pharynx, oral pharynx, esophagus, or stomach.  In September 
1995, the veteran was admitted to the hospital with a 
diagnosis of metastatic carcinoma of the right neck.  The 
veteran underwent direct laryngoscopy; biopsy of the right 
tongue tumor with frozen section; biopsy of the right 
oropharynx and nasopharynx; bronchoscopy with bronchial 
washing for the cytology; cultures for the aerobic and 
anaerobic, fungus and tuberculosis.  The postoperative 
diagnoses were squamous cell carcinoma of the right tongue 
with right neck metastasis; nonspecific lesion on the right 
lower lobe of the lung.  

Of record is a medical statement from Abdurrahman Unal, M.D., 
dated in January 1996, who described the veteran as a 53 year 
old man with squamous cell carcinoma of the tongue, treated 
with surgery and radiation therapy; unfortunately, he 
developed widespread metastasis to the bones which was 
confirmed on a recent bone scan.  Dr. Unal indicated that the 
veteran would be considered for chemotherapy, however, this 
treatment most likely would only provide short term benefit.  
In a subsequent statement dated February 13, 1996, Dr. Unal 
reported that the veteran received treatment from January 31, 
1996 through February 9, 1996 for his metastatic disease of 
the lumbar spine; unfortunately, he received a phone call 
from the veteran's wife on February 13, indicating that he 
had expired.   

In a medical statement dated March 15, 1996, Dr. Unal 
reported that the veteran had unusually aggressive cancer; 
immunologically, he was very compromised and his cancer 
spread very fast.  Dr. Unal noted that this was not a usual 
picture seen with that type of cancer.  He stated that he 
suspected that the veteran's past exposure to Agent Orange 
had something to do with it.  

Of record is a medical statement from J. P. Cardinale, D.O., 
F.A.C.O.S., dated March 20, 1996, who states that the 
veteran's cancer that was quite unusual to begin with and 
could be related to exposure to toxic chemicals such as Agent 
Orange.  

In September 1998, the Board undertook additional inquiry 
concerning the medical question involved in this case in the 
form of a request for an opinion from a VA Veterans Health 
Administration (VHA) medical expert as to several matters, 
including the following:

1.  Where was the primary site of the squamous cell 
carcinoma?

2.  Whether it is as likely as not that the veteran's 
metastatic squamous cell carcinoma was caused by his exposure 
to Agent Orange during service in Vietnam; or, was it caused 
by another factor unrelated to service?

In November 1998, the requested opinion was received.  The 
VHA medical expert stated that the primary site of the 
squamous cell carcinoma was located on the right side of the 
posterior one-third of the tongue, otherwise called tongue 
based; and, there was evidence of metastasis to the 
ipsilateral side of the neck.  The medical expert noted that 
the Agent Orange Act of 1991 specifies that there was 
positive association between exposure to herbicides and 
subsequent evidence of seven conditions including cancer of 
the lung and larynx.  He stated that although cancer of the 
larynx was not present in the veteran, more than 90 percent 
of cancer of the larynx was the same type of the cancer, 
which the veteran had, namely squamous cell carcinoma.  The 
medical expert also noted that other factors related to the 
etiology of the squamous cell carcinoma of the head and neck 
was a long history of heavy cigarette smoking and moderate 
alcohol abuse.  The medical expert opined that "it is as 
likely as not that the veteran's metastatic squamous cell 
carcinoma was caused by exposure to Agent Orange during 
service in Vietnam."  

B.  Legal analysis.

The appellant maintains that the veteran was first diagnosed 
with respiratory cancers.  She contends that the cancer 
started with a lesion in the veteran's chest; it was not 
until later that this unexplainable, invasive and massive 
spread of the cancer expanded to other areas which he, as a 
soldier would have inhaled the Agent Orange chemicals, his 
tongue and neck.  The appellant further argues that the two 
opinions from the veteran's treating physician support her 
belief that the cause of the veteran's death is related to 
Agent Orange exposure.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Where a veteran served 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and cancer becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during such 
active military, naval, or air service, the following disease 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  
are also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), and soft tissue sarcoma.  38 C.F.R. § 3.307(e).  

The Board notes that the RO acknowledged that the veteran 
served in Vietnam, and is conceded by regulation to have been 
exposed to Agent Orange.  The cancer which caused the 
veteran's death began in the tongue which is not  recognized 
as being associated with Agent Orange exposure under the 
presumptive provisions cited above.  However, there is 
medical evidence supporting the appellant's claim.
The VHA medical expert noted that although cancer of the 
larynx was not present in the veteran, more than 90 percent 
of cancer of the larynx was the same type of the cancer which 
the veteran had, namely squamous cell carcinoma.  
Significantly, the VHA medical expert makes it quite clear 
that it is at least as likely as not that the veteran's 
exposure to Agent Orange during service in Vietnam caused the 
veteran's terminal squamous cell carcinoma.  The record 
contains other supporting medical opinions in the statements 
offered by Dr. Unal and Dr. Cardinale.  The record contains 
no medical opinions to the contrary.  Thus the preponderance 
of the evidence is in favor of service connection for the 
cause of the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 
